Citation Nr: 0114309	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

The Board notes that the veteran's representative suggested 
in its February 2001 Informal Hearing Presentation that this 
matter be remanded for review of a claim for a total 
disability evaluation due to individual unemployability as 
well as to have the RO address the claims of service 
connection for a deviated septum, dental problems, and a 
heart condition as secondary to service-connected 
disabilities as these issues were raised by the veteran in 
his September 2000 Substantive Appeal.  These issues, 
however, are not currently before the Board on appeal as (1) 
the veteran has not formally appealed the July 2000 rating 
decision denying a total disability evaluation based on 
individual unemployability, and (2) the RO has not considered 
the new issues raised by the veteran in his Substantive 
Appeal.  Therefore, these issues are referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe limitation of motion in his lumbar 
spine as well as pain on motion.

3.  The veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but is 
generally functioning satisfactorily.

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for traumatic arthritis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010-5292 (2000).

2.  The schedular criteria for a disability evaluation in 
excess of 30 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran was also given the opportunity to appear and testify 
before either an RO Hearing Officer or a member of the Board 
to advance any and all arguments in favor of his claim, but 
he declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Traumatic Arthritis of the Lumbar Spine

The veteran's traumatic arthritis has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which directs the 
rating of arthritis due to trauma and substantiated by x-ray 
findings to be performed under the diagnostic code for 
degenerative arthritis.  Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This diagnostic code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or joints 
involved, or, in the absence of limitation of motion, a 10 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

Diagnostic Code 5292 sets out the criteria for evaluating 
lumbar spine limitation of motion.  Specifically, a 10 
percent evaluation is assigned when there is evidence of a 
slight limitation of motion; a 20 percent evaluation is 
assigned when there is evidence of a moderate limitation of 
motion; and, a 40 percent evaluation is assigned when there 
is evidence of a severe limitation of motion.  If there is 
evidence of a complete bony fixation, also known as 
ankylosis, Diagnostic Code 5289 may be employed.  Under that 
diagnostic code, a 40 percent evaluation is assigned when 
there is evidence of favorable ankylosis of the lumbar spine, 
and a 50 percent evaluation is assigned when there is 
unfavorable ankylosis of the lumbar spine.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered.

The evidence of record clearly shows that the veteran has 
continuous complaints of lower back pain and has been limited 
by his treating physician to lifting no more than ten pounds 
so as not to aggravate his lower back disability.  In fact, 
in April 2000, the veteran was terminated from his employment 
as a supervisor and heavy equipment operator as a result of 
limitations placed upon him due to his back disability.  Said 
employment required lifting more than ten pounds on a regular 
basis and there were no light duty jobs with his employer.

In February 2000, the veteran underwent VA examination and 
was found to have complaints of pain at the extremes of 
motion in all planes with limitation as follows:  flexion to 
forty degrees, extension to twenty degrees, right lateral 
bending to twenty-five degrees, and left lateral bending to 
twenty-five degrees.  Axial compression and simulated 
rotation also brought forth complaints of pain, but neither 
caused any stress to the lumbar area.  Deep tendon reflexes 
were active and equal in the knees and ankles bilaterally and 
there were no motor weaknesses or sensory deficits in either 
lower extremity.  There was no evidence of atrophy and the 
veteran could heel and toe walk without difficulty and squat 
and arise from a squatting position without assistance.  X-
rays revealed narrowing of the L5-S1 disc, small osteophytes 
at L3-L4 and L1-L2, and some sclerosis of the posterior 
elements of L5-S1 suggestive of osteoarthritis of the facets.  
Magnetic resonance imaging performed in June 1999 was 
reviewed by the examiner and it was noted that there was some 
question of a centrally herniated disc with nothing in the 
physical examination to suggest nerve root irritation or 
compromised function.  In conclusion, the examiner expressed 
diagnostic impressions of degenerative disc disease of the 
lumbar spine and osteoarthritis of the lumbar facets.

Considering the evidence as outlined above, the Board 
concludes that the veteran has severe and painful limitation 
of motion in the lumbar spine.  There is, however, no 
evidence of ankylosis or neurologic deficit suggestive of an 
intervertebral disc syndrome.  Accordingly, the appropriate 
diagnostic code for use in evaluating the veteran's back 
disability is Diagnostic Code 5003, which ultimately requires 
evaluation under Diagnostic Code 5292 for limitation of 
motion.  Consequently, the Board finds that the 40 percent 
evaluation assigned for the veteran's severe limitation of 
motion is appropriate as there is no higher evaluation 
available within that diagnostic code nor within the schedule 
of ratings for which the veteran meets the diagnostic 
criteria.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Specifically, the Board 
considered an extra-schedular disability rating due to the 
veteran's recent termination from employment as a consequence 
of physical limitations.  The Board notes that the inability 
to perform one's prior employment is not the only criterion 
in determining employability.  The veteran's prior employment 
was heavy manual labor and there is no suggestion in the 
evidence that he is completely incapable of performing any 
employment whatsoever.  Consequently, the Board finds that no 
exceptional circumstances exists which would warrant stepping 
outside of the schedule of ratings to determine an 
appropriate disability evaluation.  Furthermore, the Board 
finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  Accordingly, it must be 
concluded that the evidence as a whole does not warrant a 
disability evaluation in excess of 40 percent for the 
veteran's traumatic arthritis of the lumbar spine.

II.  Post-traumatic Stress Disorder

The veteran's post-traumatic stress disorder has been 
evaluated under 38 C.F.R. § 4.140, Diagnostic Code 9411.  
Post-traumatic stress disorder is a chronic adjustment 
disorder and the formula for evaluating such disorders is set 
out in Diagnostic Code 9440.  Specifically, a 30 percent 
disability evaluation is assigned when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events); a 50 percent 
disability evaluation is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence of record shows that the veteran participates in 
regular treatment for his psychiatric disorder and takes 
medication on a daily basis.  Although the veteran contends 
that all of his treatment records were not obtained by the 
RO, the Board finds that the evidence of record is sufficient 
upon which to render a determination as to the severity of 
the veteran's symptoms of post-traumatic stress disorder in 
relation to the diagnostic criteria outlined above.

Treatment records dated from April 1999 to November 1999 show 
complaints of depression, but no family problems or 
difficulties sleeping with the use of medication.  The 
veteran's complaints were mainly associated with frustration 
over physical limitations.  In November 1999, the veteran was 
found to have open and engaging interactions with the 
treating social worker and he was noted to be clam with an 
appropriate affect for mood.

In February 2000, the veteran underwent psychiatric VA 
examination and related having combat-related nightmares 
about three or four times per month, feelings of restlessness 
and anxiety, and recurrent intrusive thoughts regarding his 
combat experiences.  Upon examination, he was found to be 
alert and oriented with normal speech.  The veteran was 
casually dressed with no abnormal movements.  He denied any 
suicidal or homicidal ideation and there was no evidence of 
illogical or delusional thought process.  The veteran's 
memory for recent and remote events was determined to be good 
and his insight and judgment were deemed to be fair to good.  
He was noted to be competent to manage his financial affairs 
and a Global Assessment of Functioning score of fifty was 
assigned, with a year high of fifty-five.

The record also contains numerous documents from the 
veteran's prior employer regarding employment limitations.  
All of the veteran's employment documentation discuss 
physical limitations, but there is no indication that he had 
any difficulty performing his work duties from a psychiatric 
standpoint.

Based on the evidence as outlined above, the Board finds that 
the 30 percent disability evaluation assigned for post-
traumatic stress disorder adequately reflects the disability 
picture as a whole and a higher evaluation is not warranted.  
In order for a higher evaluation to be assigned, there must 
be evidence of a flattened affect, abnormal speech, panic 
attacks more than once per week, difficulty understanding 
complex commands, impairment of memory, judgment or abstract 
thinking, disturbances of mood, and/or difficulty 
establishing and maintaining effective relationships.  As set 
forth above, there is no evidence of a flattened affect, 
abnormal speech or loss of memory.  The veteran's insight and 
judgment are deemed to be fair to good.  And, there are no 
complaints of panic attacks at all, much less on a weekly 
basis.  Consequently, the Board finds that the assignment of 
a 50 percent disability evaluation under Diagnostic Code 9411 
for post-traumatic stress disorder would not be appropriate.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  As a result, the Board finds 
that the 30 percent evaluation assigned in this decision for 
post-traumatic stress disorder adequately reflects the 
clinically established impairment experienced by the veteran.  
Accordingly, it must be concluded that the evidence as a 
whole does not warrant a disability evaluation in excess of 
30 percent for the veteran's post-traumatic stress disorder.


ORDER

A disability evaluation in excess of 40 percent for traumatic 
arthritis of the lumbar spine is denied.

A disability evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



